DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application filed on 5/15/2018.
Claims 2-10 and 12-20 are amended.
Claims 1-20 are pending in this Office action.	
Election/Restrictions




A telephone call was made to Applicant’s representative, Amir Behnia on 2/3/2021 in regards to a restriction requirement, but did not result in an election being made. Mr. Behnia requested the restriction requirement be mailed for Applicant’s review. However, upon further consideration of the application, the examiner determined to not require restriction on the instant application.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed of parent Application No. GB1707773.6, on 5/15/2017.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “314” in para. 0067. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because “step 314” recited in para. 0067 is unclear. The examiner suggests amending “step 314” to “step 312” to overcome this objection and the drawing objection in this Office action. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the minimum value for the identified first set" in lines 8-9 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 17, from which claim 18 depends recites “a minimum value of the shock absorber dimension” in lines 5-6 of claim 17 and “a plurality of minimum values for a respective plurality of sets of values” in lines 7-8 of claim 17, however these limitations are part of optional limitations, and thus it is unclear what the “minimum value for the identified set” in claim 18 is referring to.
Claims 19-20 is rejected due to its dependency on a rejected base claim.
Allowable Subject Matter




Claims 1-17 are allowed.
Claims 18-20 would be allowable if rewritten to overcome the 35 USC 112(b) rejections set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  there is no prior art alone or in combination that discloses or teaches all of the limitations of the Applicant's claimed invention, including, and in combination with other recited limitations, a processor configured .	
The closest prior art of record includes the following:
Regarding claims 1, 8, and 11, Fazeli et al. (US 2018/0293807 A1) teach a servicing assistance system for shock struts with negative dead volume, comprising: a processor (“controller 602”, Fig. 6, “controller 602 is illustrated in electronic communication (e.g., in wired or wirelessly coupled) with a display 604, in accordance with various embodiments. Controller 602 may comprise SSSAS 200 (see FIG. 2), HP1-SSSAS 400 (see FIG. 4), and/or HP2-SSSAS 500 (see FIG. 5)”, para. 0095) configured to:
set the dimension parameter (“shock strut parameters”, para. 0059) based on a generated plurality of shock absorber dimension values (“stroke setpoint”, para. 0059)
 (“Parameter acquirer 406 may receive shock strut parameters from a SSSMS or from various shock strut sensors (see step 482). Parameter acquirer 406 may receive shock strut parameters including gas pressure, gas temperature, and/or shock strut stroke. Stroke calculator may use equation 1 and equation 3, as given below, to calculate the stroke setpoint (see step 483).”, para. 0059), but
does not explicitly teach wherein the processor is further configured to: identify a respective range of values relating to each of a plurality of operating characteristics under which the shock 
No prior art was found to combine with Fazeli et al. to achieve the inventions of the independent claims. Thus, the claims overcome the prior art. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion



The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Thursday, 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.V./Examiner, Art Unit 3665                                                                                                                                                                                                        
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665